JONES, Presiding Judge.
Valdhe F. Pitman was charged by an information filed in the County Court of Cleveland County with the offense of driving a motor vehicle on the public highway while under the influence of intoxicating liquor, a jury was waived, the accused was tried, found guilty and sentenced to pay a fine of $100 and has appealed.
No brief has been filed on behalf of the accused and no appearance was made for him at the time the case, was assigned for oral argument. Rule 9 of the Criminal Court of Appeals, 22 O.S.A. c. 18, Appendix, provides:-
“When no counsel appears and no briefs are filed, the Court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears will affirm the judgment.”
We have examined the pleadings, the evidence and the instructions and found no reversible error;
 Two highway patrolmen testified that they were driving north on the four lane highway near the town of Moore and that defendant passed them driving south by himself at an excessive rate of speed; that'they turned around and chased the accused about four miles before catching him. Both of these witnesses testified that in thei'r opinion,' the defendant 'was intoxicated.
The accused testified in his own behalf that he had just come from a meeting of the Junior Chamber of Commerce in Oklahoma City which he had attended as a guest because he was a member of the Legislature. That at this meeting he had drunk one can of beer and a part of another can of beer but that said beer did not cause him to become in the least bit intoxicated. He further testified that he was in a small Crosley automobile and that it would not drive to exceed 55 miles per hour and that the testimony of the highway patrolmen that he was driving in excess of 70 miles per hour was false. Defendant produced three other witnesses who saw him at the Chamber of Commerce meeting just before he left to go home to Norman and they testified that he was not under the influence of intoxicating liquor, but appeared to be perfectly sober. This conflict in the evidence presented an issue of fact for the determination of the court. The judgment and sentence of the County Court of Cleveland County is affirmed.
POWELL and BRETT, JJ., concur.